       Case 8-19-71407-las              Doc 96       Filed 05/19/21      Entered 05/19/21 13:54:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                            Chapter 7

         NEDRA AMBROSE,                                           Case No.: 19-71407-las

                                      Debtor.                     CERTIFICATE OF NO OBJECTION
--------------------------------------------------------------x
ROBERT L. PRYOR, ESQ., Chapter 7 Trustee
of the bankruptcy estate of Nedra K. Ambrose,

                                     Plaintiff,                   Adv.. Pro. No. 21-08016-las

         -against-

JERVON AMBROSE and TIFFANY AMBROSE

                                      Defendants.
--------------------------------------------------------------x


         Pursuant to 28 U.S.C. § 1746, the undersigned hereby certifies as follows:

         1.       On April 23, 2021, Robert L. Pryor, Chapter 7 Trustee of the bankruptcy estate of

Peter Bernard filed a motion for an Order pursuant to Rule 9019 of the Federal Rules of Bankruptcy

Procedure, approving the Stipulation of Settlement, dated March 16, 2021, by and between the

Trustee, and Tiffany Ambrose and Jervon Ambrose.

         2.       Contemporaneously with the Motion, Robert L. Pryor, Chapter 7 Trustee filed a

notice of hearing on the Motion scheduling a hearing on the Motion for May 20, 2021.

         3.       Pursuant to E.D.N.Y. LBR 9006-1, responsive papers to be served so as to be

received not later than seven days before the hearing date.

         4.       The Objection Deadline has passed and (i) the Motion was filed and served in a

timely fashion, (ii) no objection has been filed or served on the movant, (iii) there is no objection

responsive pleading or request for a hearing with respect to the Motion on the docket, and (iv)


                                                           1          I:\Client_files\Ambrose, Nedra K\Certificate of No Objection 05-18-21.wpd
      Case 8-19-71407-las        Doc 96     Filed 05/19/21      Entered 05/19/21 13:54:28




movant is aware of no informal objection. Accordingly, this Court may enter the proposed order

granting the Motion without need for a hearing.

Dated: Westbury, New York
       May 18, 2021

                                                      PRYOR & MANDELUP, L.L.P.
                                                      Attorneys for the Trustee

                                              By:      /s/J. Logan Rappaport
                                                               J. Logan Rappaport
                                                      675 Old Country Road
                                                      Westbury, New York 11590
                                                      (516) 997-0999




                                                  2          I:\Client_files\Ambrose, Nedra K\Certificate of No Objection 05-18-21.wpd
